DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-16
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				3, 5-7, and 9-14
New claims: 					None
Claims currently under consideration:	1-16
Currently rejected claims:			1-16
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the present application recites the phrases “The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 4-9, and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 4, 5, 7, and 15 recite the broad recitation “range of 0.15% to 1.8%, by weight”, and the claim also recites “specifically 0.15% to 1.0% by weight, more specifically 0.15% to 0.5% by weight, even more specifically 0.15% to 0.2% by weight” which is the narrower statement of the range/limitation.  Claims 6 and 7 recite the broad recitation “range of about 35% by weight to about 60% by weight”, and the claim also recites “specifically about 40% by weight” which is the narrower statement of the range/limitation.  Claim 9 recites the broad recitation “less than 5% (w/w)”, and the claim also recites “specifically at most Claim 13 recites the broad recitation “the range of 80% (w/w) to about 90% (w/w)”, and the claim also recites “specifically in the range of 80% (w/w) to about 85% (w/w)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of these examination, these claims will be interpreted in light of the broadest recitation of a range.
Regarding claims 4, 8, and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claim 8 also includes the phrase “specifically water” which renders the claim indefinite as it is unclear if the claim is claiming only water or any washing liquid which meets the claimed requirements.  See MPEP § 2173.05(d).
The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 14 and 16 recite a percentage of water, but do not include a unit for the percentage; therefore, the claims are indefinite.  For the purpose of this examination, the unit will be interpreted as a weight percentage since the examples in the specification state the amount of water in kilograms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddique (Siddique et al., “Development and optimization of sweet cream butter from buffaloes at cottage scale”, 2011, African Journal of Biotechnology, vol. 10(75), pages, 17265-17274), as evidenced by Kosenthal (Kosenthal et al., “An Analytical Assay for the Determination of Oil Content in Avocado”, 1985, California Avocado Society 1985 Yearbook, vol. 69, pages 133-136) and Kleyn (Kleyn et al., “Determination of Fat in Raw and Processed Milks by the Gerber Method: Collaborative Study”, 2001, Journal of AOAC International, vol. 84, No. 5, pages 1499-1508).
Regarding claim 1, Siddique teaches a method of making a butter product, comprising the steps of: providing a butter raw material having a fat content of 35% and 40% (corresponding to cream) (page 17266, column 1, paragraph 4); adjusting the nonfat dry matter of the butter raw material to 1.5-2.0% (page 17271, column 1, paragraph 1) during churning of the butter raw material to provide butter (page, 17266, column 1, paragraph 4); and adjusting the pH (page 17266, column 1, paragraph 4; page 17267, column 2, paragraph 2) to provide the butter product with a pH of 6.4-7.2 (page 17267, column 2, paragraph 2), which falls within the claimed pH range.  Siddique does not state that the fat content percentages are weight 
Regarding claim 2, Siddique teaches the invention as disclosed above in claim 1, including the pH adjustment is performed before (page 17266, column 1, paragraph 4) and during churning (page 17267, column 2, paragraph 2).
Regarding claim 6, 
Regarding claim 12, Siddique teaches the invention as disclosed above in claim 1, including the pH is adjusted by adding an aqueous solution of an acid and a base (page 17266, column 1, paragraph 4).  Although Siddique does not specifically state that the acid and base are food grade, this feature is implied since the butter is for consumption (page 17266, column 1, paragraph 3).
Regarding claim 13, Siddique teaches the invention as disclosed above in claim 1, including the fat content of the butter product is about 80-85% (corresponding to a total fat content of 82-87% and a non fat solids content of 1.5-2.0%) (page 17270, column 2, paragraph 1; page 17271, column 1, paragraph 1), which falls within the claimed range.
Regarding claim 14, Siddique teaches the invention as disclosed above in claim 1, including the water content of the butter product is about 10-16% (Fig. 4), which falls within the claimed water content range.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, <https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html>).
Regarding claim 15, 
Regarding claim 16, Eximo teaches the invention as disclosed above in claim 15, including the maximum water content of the butter is 16% (row 2 of Table), which overlaps the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique (Siddique et al., “Development and optimization of sweet cream butter from buffaloes at cottage scale”, 2011, African Journal of Biotechnology, vol. 10(75), pages, 17265-17274) as evidenced by Kosenthal (Kosenthal et al., “An Analytical Assay for the Determination of Oil Content in Avocado”, 1985, California Avocado Society 1985 Yearbook, vol. 69, pages 133-136) and Kleyn (Kleyn et al., “Determination of Fat in Raw and Processed Milks by the Gerber Method: Collaborative Study”, 2001, Journal of AOAC International, vol. 84, No. 5, pages 1499-1508) as applied to claim 6 above, in view of Britten (Britten et al., “Effect of cream treatment on phospholipids and protein recovery in butter-making process”, 2008, International Journal of Food Science and Technology, vol. 43, pages 651-657; cited by Applicant).
Regarding claim 7, Siddique teaches the invention as disclosed above in claim 6, including the method comprising the steps of: providing raw cream having a fat content of 35% and 40% (corresponding to cream) (page 17266, column 1, paragraph 4) by weight, as evidenced by Kosenthal and Kleyn, which falls within the claimed fat content range; churning the cream to provide butter (page, 17266, column 1, paragraph 4) with a nonfat dry matter content of 1.5-2.0% (page 17271, column 1, paragraph 1), which overlaps the claimed nonfat dry matter content; and adjusting the pH during churning (page 17267, column 2, paragraph 2) to provide the butter product with a pH of 6.4-7.2 (page 17267, column 2, paragraph 2), which falls within the claimed pH range.  Siddique 
However, Britten teaches a method of making a butter product, comprising the steps of washing the cream with a washing liquid (corresponding to milk UF-permeate) to provide a solution of the cream and the washing liquid and separating the washing liquid from the solution to provide washed cream (page 652, column 1, paragraph 3) with a reduced nonfat dry matter content (page 652, column 1, paragraph 2).  After churning the washed cream, butter granules were separated from the buttermilk using two layers of cheese cloth (page 652, column 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Siddique by washing the cream prior to churning and filtering the butter granules using cheesecloth as taught by Britten.  Since Siddique teaches that most of the butter is produced using traditional methods at a household scale and that the butter granules are separated from the liquid after churning, a skilled practitioner would be motivated to consult an additional reference such as Britten in order to determine a suitable method of separating the butter granules that can be performed in small-scale operations.  In consulting Britten, the practitioner would also find that the cream can be washed prior to churning so that the protein-reduced buttermilk can be used to prepare 
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 6, including the washing liquid is a liquid with a low dry matter content (corresponding to water, buffer, or milk UF-permeate) (Britten, page 652, column 1, paragraph 2).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 7, including the dry matter content of the washing liquid is less than 5% (corresponding to water, protein-free buffer, or milk UF-permeate) (Britten, page 652, column 1, paragraph 2).
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 7, including the washing liquid is separated by a centrifugal separator (Fig.1 on page 652).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 1,416,053) in view of Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, <https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html>).
Regarding claim 1, North teaches a method of making abutter product, comprising the steps of: providing a butter raw material having a fat content of 98-100% (corresponding to milk oil) (page 1, lines 19-20); adjusting the nonfat dry matter of the butter raw material (corresponding to adding skim milk or hot water and milk powder); and churning the butter raw material to provide butter (page 1, lines 28-31).  North also teaches that the butter raw material is produced from sweet cream (page 2, lines 61-62) or sour cream (page 2, lines 65-66).  Although 
However, Eximo teaches that butter has a minimum fat content of 82% (row 1 of Table), a maximum nonfat dry matter (corresponding to non fat solids) content of 2% (row 3 of Table), which overlaps the claimed range, and a pH of 4.8-5.1 for sweet cream butter and 6.2-7.2 for sour cream butter (rows 4 and 5 of Table), which falls within the claimed pH range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of North by adjusting the nonfat dry matter of the butter raw material so that the butter will have a maximum nonfat dry matter content of 2% and a pH of 4.8-5.1 or 6.2-7.2 as taught by Eximo.  Since North teaches that butter is made from the butter raw material being combined with skim milk or hot water and milk powder, but does not disclose an amount of skim milk or milk powder to add, a skilled practitioner would be motivated to consult an additional reference such as Eximo in order to determine a suitable amount of nonfat dry matter to add to the butter raw material to produce a butter product.  In consulting Eximo, the practitioner would also find that the suitable pH of the butter product is 4.8-5.1 for sweet cream butter and 6.2-7.2 for sour cream butter, rendering the claim obvious.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including a nonfat dry matter of about 0% by weight (corresponding to milk oil) (North, page 1, lines 19-20), which falls within the claimed nonfat dry matter content range.  North also teaches the butter raw material is a butter preparation having a fat content of 98-100% (page 1, lines 19-20).  It does not specify that the disclosed fat content of the butter raw material is a weight percentage, but it does state that the raw material is pure as it is free of casein and water (page 1, lines 14-16); therefore, the raw material with a fat content of 100% will comprise of only fat by weight, rendering obvious the claimed fat content of about 100% by weight.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 1,416,053) in view of Eximo (“Unsalted Butter, Sweet Cream & Mild Lactic”, May 21, 2017, Eximo, <https://web.archive.org/web/20170521213926/http://www.eximo.de:80/en/products/unsalted-butter.html>) as applied to claims 1 and 3 above, as evidenced by Dairy (U.S. Dairy Export Council, “Nutritional Composition of Skim Milk Powder”, 2005, Reference Manual for U.S. Milk Powders).
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 3, including the nonfat dry matter of the butter preparation is adjusted by adding an aqueous solution comprising milk protein, carbohydrates, and milk minerals to the butter preparation (corresponding to adding skim milk or hot water and milk powder, as evidenced by the Table of Dairy) (North, page 1, lines 28-31) so that the butter product 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the method comprising the steps of: providing a butter preparation having a fat content of 98-100% and an nonfat dry matter of about 0% by weight (corresponding to milk oil) (North, page 1, lines 19-20), which falls within the claimed fat and nonfat dry matter content ranges, and adjusting the nonfat dry matter of the butter raw material by adding an aqueous solution of milk protein (corresponding to adding skim milk or hot water and milk powder which contains milk protein as evidenced by the Table of Dairy) (North, page 1, lines 28-31); and adjusting the pH of the butter preparation (corresponding to adding lactic acid) (Eximo, paragraph 1) so that the butter product will have a maximum nonfat dry matter content of 2% (Eximo, row 3 of table) and a pH of 4.8-5.1 for sweet cream butter and 6.2-7.2 for sour cream butter (Eximo, rows 4 and 5 of table).
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the nonfat dry matter of the butter product used to adjust nonfat dry mater content is milk powder (North, page 1, lines 28-31), which consists of protein, as evidenced by the table of Dairy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791